Citation Nr: 0821214	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  07-15 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUE

Entitlement to an initial increased disability rating for 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 decision of the RO that, in 
pertinent part, granted service connection for PTSD evaluated 
as 10 percent disabling, effective October 14, 2005.  The 
veteran essentially disagreed with the initial rating 
assigned, and then perfected an appeal.  

In March 2007, the RO increased the disability evaluation to 
30 percent for PTSD, effective October 14, 2005.  Because 
higher evaluations are available for PTSD, and the veteran is 
presumed to seek the maximum available benefit for a 
disability, the claim remains on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).

In June 2008, a Deputy Vice-Chairman of the Board granted the 
veteran's representative's motion to advance this appeal on 
the Board's docket pursuant to 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1. For the period from October 14, 2005, to September 13, 
2006, the veteran's PTSD has been manifested primarily by 
chronic sleep impairment, depression, and deficits in 
psychosocial functioning; these symptoms reflect no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.

2.  For the period from September 14, 2006, the veteran's 
PTSD has been manifested primarily by disturbances of 
motivation and mood, irritability, chronic sleep impairment, 
near-continuous depression, and difficulty in establishing 
and maintaining effective work and social relationships; 
these symptoms reflect no more than occupational and social 
impairment with reduced reliability and productivity. 

3.  The veteran has not submitted evidence tending to show 
that his service-connected PTSD requires frequent 
hospitalization, is unusual, or causes marked interference 
with employment.


CONCLUSIONS OF LAW

1.  For the period from October 14, 2005, to September 13, 
2006, the criteria for an initial disability rating in excess 
of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.7, 4.130, Diagnostic Code 9411 (2007).

2.  For the period from September 14, 2006, the criteria for 
a disability rating of 50 percent for PTSD have been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's PTSD claim arises from his disagreement with 
the initial evaluation following the grant of service 
connection. Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2007) and 38 
C.F.R. § 3.159(c) (2007).  Service medical records have been 
associated with the claims file.  All identified and 
available treatment records have been secured.  The veteran 
has been medically evaluated in conjunction with his claim.  
The duties to notify and assist have been met.


In this case, the veteran has appealed for a higher initial 
disability rating assigned following the grant of service 
connection.  Hence, the Board has characterized the issue in 
accordance with the decision in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (appeals from original awards are not to 
be construed as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of service connection.  As Fenderson held that a claim 
for an initial disability rating is distinct from a claim for 
increased rating, the requirements of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), are not applicable to the 
present claim.


Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

Where the question for consideration is propriety of the 
initial evaluation assigned, as in this case, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West, 12 Vet. App. 119 (1999).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.3 (2007).

Here, the RO has evaluated the service-connected PTSD under 
38 C.F.R. § 4.130, Diagnostic Code 9411, as 30 percent 
disabling.  The actual criteria for rating psychiatric 
disabilities other than eating disorders are contained in a 
General Rating Formula for rating mental disorders.  

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  Id.

Global Assessment of Functioning (GAF) is a scale used by 
mental health professional and reflects psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health illness.  The scale may be 
relevant in evaluating mental disability.  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (citing DSM (4th 
ed.1994)).

While the GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness" (DSM-IV), the assigned 
GAF score in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue; rather, the GAF scores must be considered in light of 
the actual symptoms of the veteran's disorder (which provide 
the primary basis for the rating assigned).  See 38 C.F.R. 
§ 4.126(a).   

Evidence relevant to the severity of the veteran's service-
connected psychiatric disability includes VA progress notes, 
dated in October 2005, that show an Axis I assessment of 
depressive disorder, and an assigned GAF score of 65.  
Records at that time reflect the veteran's memory to be 
intact, his affect to be appropriate, and his thought 
processes to be normal.  In December 2005, the veteran 
reported that he took medications to help improve his sleep, 
but that he still incurred nightmares at least twice weekly.  
His wife slept in a separate room, and used a monitoring 
system to check on the veteran when he made noises at night.

During a February 2006 VA examination, the veteran reported 
having frequent terrible nightmares; and that his wife could 
not sleep in the same room because he fought in his sleep.  
The veteran reported interacting primarily with his family, 
and that he did not maintain a lot of social relationships.  
The examiner noted that the veteran was moderately, socially 
isolated, and his psychosocial functioning was fair.  
Examination revealed that the veteran had a somewhat 
depressed affect, but maintained good eye contact and 
attention; he was oriented to all spheres.  The examiner 
found no evidence of problems with attention, concentration, 
memory, or of experiencing any psychotic processes.  The 
veteran denied having panic attacks.  He reported past 
feelings of wanting to die and feeling suicidal, but that he 
could never act on these feelings because of his family.

The February 2006 examiner diagnosed PTSD, chronic, moderate; 
and depressive disorder, not otherwise specified.  A GAF 
score of 65 was assigned.  The examiner commented that the 
veteran had moderate-level deficits in psychosocial 
functioning, with both PTSD and depression evaluated as 
equally contributing to his impairment.

VA progress note, dated September 14, 2006, reveal that the 
veteran had flashbacks, hypervigilence, and irritability.  He 
startled easily, and was unable to watch any type of war-
related movie.  Records also show that he was almost always 
sad, withdrawn, had poor sleep, and lacked an appetite.  
Clinical evaluation of PTSD symptomatology at that time 
included findings of "near tears" frequently; anxious; 
rapid speech, and depressed mood.  Insight was limited, and 
judgment was fair.  A GAF score of 45 was assigned.

In November 2006, the veteran's wife reported that, during 
the past year, the veteran had lost interest in most things-
including their home, their friends, and herself.  

VA progress notes, dated in February 2007, reflect an 
assessment of major depressive disorder, severe; and an 
assigned GAF score of 50.

In May 2007, the veteran's wife reported that the veteran had 
become very irritable and was tired all the time because he 
did not rest at night.  He stayed to himself in a room or in 
the garage most of the time.  He made excuses and refused to 
attend family gatherings and events.  The veteran's wife also 
reported that the veteran started small projects around the 
house, but then lost interest and stopped.

On review, the Board finds that an initial evaluation in 
excess of 30 percent is not warranted for the veteran's PTSD 
for the period from October 14, 2005, to September 13, 2006.  
In this regard, during that time period, the veteran's PTSD 
was manifested, primarily, by chronic sleep impairment, 
depression, and deficits in psychosocial functioning.  While 
these symptoms seemed to occur frequently, they are, 
nonetheless, reflective of overall moderate social impairment 
with intermittent periods of inability to perform 
occupational tasks, although generally functioning 
satisfactorily with routine behavior and self-care.  Such 
level of impairment warrants an initial 30 percent disability 
rating, currently assigned.  

While the veteran reported disturbances of both motivation 
and mood, and social isolation at times, these factors, 
alone, do not provide a sufficient basis for assignment of an 
initial 50 percent disability rating for the period from 
October 14, 2005, to September 13, 2006.  Significantly, the 
veteran has not been found to have any flattened affect, 
circumstantial or stereotyped speech, frequent panic attacks, 
difficulty in understanding complex commands, impaired 
memory, impaired judgment, or impaired abstract thinking-all 
symptoms which would warrant an initial 50 percent disability 
rating for the period from October 14, 2005, to September 13, 
2006.

Moreover, the evidence does not reflect that the veteran's 
PTSD has caused severe impairment at any time in social and 
occupational functioning.  Symptoms such as grossly 
inappropriate behavior, or persistent danger of hurting self 
or others have not been demonstrated in the clinical records.  
Lastly, during the applicable time period, each examiner 
assigned a GAF score of 65, reflective of some mild symptoms, 
but overall functioning pretty well and having some 
meaningful interpersonal relationships.  Accordingly, the 
Board finds that, for the period from October 14, 2005, to 
September 13, 2006, an initial evaluation in excess of 30 
percent for service-connected PTSD is not warranted.  

However, for the period beginning on September 14, 2006, the 
Board finds that the evidence of record demonstrates a 
worsening of the veteran's PTSD symptomatology.  On September 
14, 2006 VA psychiatric outpatient evaluation, the examiner 
described the veteran's behavior as being in "near tears 
frequently," and anxious.  The veteran's spouse complained 
that her husband is "almost always sad," withdrawn, and has 
poor sleep and appetite.  She also indicated that while 
sleeping, the veteran thrashes about, sweats, screams, and 
tries to strangle her. Axis I diagnosis was PTSD, and major 
mood disorder.  GAF score of 45 was assigned.  Subsequent VA 
treatment records show complaints of increased flashbacks and 
decreased sleep, and a diagnosis of severe major depressive 
disorder.  

Moreover, in addition to the GAF score of 45 assigned in 
September 2006, the veteran has also received subsequent GAF 
scores of 50.  GAF scores ranging from 45 to 50, are 
reflective of serious impairment in social and occupational 
functioning.  While the evidence reflects that the veteran 
was retired from working, he had recently attempted to obtain 
a part-time job, and was twice rejected due to, he claims, 
the "mind-altering" medications he must take for PTSD 
treatment and depression.  The veteran's spouse also noted 
that the veteran no longer had any interest in activities, 
and that he basically isolated himself in his home.  

While the veteran and his spouse are not competent to offer 
opinions on medical diagnosis or causation, they are 
competent to report what they have observed because this 
requires only personal knowledge, not medical expertise, as 
it comes to them through their senses.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994); Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

Thus, the Board finds the statements provided by the veteran 
and his spouse, as to the veteran's depression and loss of 
interest in activities, credible, and indicative of findings 
of disturbances of motivation and mood, impaired judgment, 
and difficulty in establishing and maintaining effective work 
and social relationships. Furthermore, the statements 
provided by the veteran and his spouse are supported by the 
clinical records.

In sum, given the recently assigned GAF scores reflective of 
serious symptoms, and the psychiatric clinical findings, as 
well as the lay evidence of record, the Board finds that the 
evidence, for the period from September 14, 2006, more nearly 
approximates the criteria for a 50 percent disability rating 
under the General Rating Formula.  38 C.F.R. §§ 4.7, 4.21. 

The evidence does not reflect such symptoms as suicidal 
ideation; obsessional rituals; illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting ability to function independently; and impaired 
impulse control that would warrant a disability rating in 
excess of 50 percent at any time under the general rating 
schedule.

The above-determinations are based on application of 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's PTSD reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of evaluations higher than 30 and 50 percent, 
effective prior to and since September 14, 2006, 
respectively, on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
veteran's disability has not been shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned ratings), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  The veteran 
is not currently working, and there is no evidence of recent 
hospitalizations. In the absence of evidence of any of the 
factors outlined above, the criteria for referral for 
consideration of an extraschedular rating have not been met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

For the foregoing reasons, the Board finds that staged 
ratings are applicable for the veteran's PTSD, and that the 
preponderance of the evidence is in favor of the currently 
assigned, initial 30 percent, but no higher, evaluation for 
the period from October 14, 2005, to September 13, 2006; and 
a 50 percent, but no higher, evaluation for the period from 
September 14, 2006.


ORDER

For the period from October 14, 2005, to September 13, 2006, 
an initial disability evaluation in excess of 30 percent for 
the veteran's PTSD is denied.

For the period beginning on September 14, 2006, an initial 
disability evaluation of 50 percent for the veteran's PTSD, 
is granted; subject to the law and regulations governing 
payment of monetary benefits.



____________________________________________
SIMONE B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


